DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, all of the prior art of record fails to teach or suggest the limitation of claim 1, a method for ascertaining and providing a landmark for position finding for a vehicle, comprising: provision of a vehicle having an image recording device for recording an image of surroundings of the vehicle and an image evaluation device for evaluating the image by performing image analysis and making a preliminary estimate, based on the image analysis of the image, of whether the recorded image includes at least one static object that could possibly be suitable as a landmark, and the vehicle having a position finding device for ascertaining a position of the vehicle; provision of a data processing station having an image analysis device for analyzing the image more accurately than the image evaluation device of the vehicle to establish whether the recorded image actually contains at least one static object that is suitable as a landmark in the image; recording of an image of surroundings of the vehicle using the image recording device of the vehicle, wherein the vehicle also uses the image recording device of the vehicle for at least one of lane recognition and sign recognition; 2ascertainment of a position of the vehicle at the location of the recorded image by means of the position finding device; evaluation via image analysis of the recorded image of the surroundings of the vehicle using the image evaluation device of the vehicle; transmission from the vehicle to the data processing station of the recorded image of the surroundings of the vehicle and the ascertained position of the vehicle when the image evaluation device of the vehicle preliminarily estimates, based on the image analysis performed by the evaluation device of the vehicle, that at least one of the objects that the recorded image of the surroundings of the vehicle contains is a static object; further and more accurate image analysis of the received image of the surroundings of the vehicle by the image analysis device of the data processing station in order to establish whether the at least one object is actually suitable as a landmark; ascertainment of a position of the at least one object in the received image of the surroundings of the vehicle by the image analysis device of the data processing station when the at least one object is suitable as a landmark, the ascertainment of the position of the at least one object in the received image by the image analysis device of the data processing station being based on analyzing the recorded image of the surroundings of the vehicle more accurately than the image evaluation device of the vehicle; 3production of a data record describing the at least one object by the data processing station when the at least one object is suitable as a landmark, the data record containing the ascertainment of the position of the at least one object in the received image of the surroundings of the vehicle by the image analysis device of the data processing station; transmission from the data processing station to the vehicle of the data record describing the at least one object contained in the recorded image of the surroundings of the vehicle; sending of a request from the data processing station to the vehicle to use the image recording device of the vehicle to record an additional image of the surroundings of the vehicle and to transmit the additional image requested by the data processing station and recorded by the recording device of the vehicle to the data processing station; in response to receiving the request from the data processing station to the vehicle to use the image recording device of the vehicle to record an additional image of the surroundings of the vehicle, recording of the additional image of the surroundings of the vehicle by means of the image recording device of the vehicle; in response to recording of the additional image of the surroundings of the vehicle by the image recording device of the vehicle, transmission of the additional image requested by the data processing station and recorded by the recording device of the vehicle from the vehicle to the data processing station; and 4improvement of the accuracy of the ascertained position of the at least one object by virtue of analysis of the additional image requested by the data processing station and recorded by the recording device of the vehicle by means of the image analysis device. The combination taken with the claims not listed limitations may be patentable, emphasizing the underlined limitation.
The closest prior art, Nakamura (US20080273757A1), discloses an image recognizing apparatus which can increase the recognition rate of the image of a recognition target even when the recognition rate in the image recognition operation would deteriorate otherwise due to inability of obtaining good image information on the recognition target, if the operation relied solely on picked up image information. The apparatus includes an image information obtaining section 3, an imaging position obtaining section 7, a land object information storing section 8, a land object information obtaining section 9 for obtaining, from the land object information storing section 8, the land object information on one or more land objects included within an imaging area of the image information, a determining section 15 for determining whether or not a plurality of recognition target land objects to be recognized are included within the imaging area of the image information, based on the obtained land object information and an image recognizing section 10 for recognizing an image of one recognition target land object, based on result of image recognition of another recognition target land object and on position relationship between the one recognition target land object and another recognition target land object based on the position information included in the land object information, if the determining section has determined that a plurality of recognition target land objects are included.
Another close prior art, Stahlin (US20110161032), discloses a position for a vehicle is corrected by detecting landmarks on the journey route and correcting the measured vehicle position when a landmark of this kind has been identified. The landmarks are stored in a database in the vehicle with associated exact GPS positions. When a landmark is reached, the associated exact GPS position is compared with the position measured in the vehicle, whereupon the measured position is corrected. In this way, the position finding can be improved.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Nakamura and Stahlin with the elements of applicant’s invention, as claimed. Thus, claims 1-5 and 7-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuller (US2016265919A1) teaches a method for determining the absolute position of a mobile unit, which has at least one optical surroundings sensor that captures a detection area of the environs of the mobile unit, in a predefined navigation environment, wherein optical, distinguishable markers which can be detected by the surroundings sensor are used in the navigation environment, wherein, for position determination, at least one marker is detected and identified, by means of an image processing algorithm, in sensor data recorded by at least one of the at least one surroundings sensors, and a relative position between the mobile unit and the marker is determined taking account of the position of the marker in the sensor data, and an absolute position of the mobile unit is determined as a function of the relative position and the absolute position of the marker.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665